Order entered November 17, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00653-CV

                           DEBORAH HUMPHREY, Appellant

                                              V.

                DAVID YANCEY AND NATIONWIDE SLATE, Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-07257

                                          ORDER
       We GRANT appellee Nationwide’s November 13, 2015 second motion for extension to

file brief and ORDER the brief be filed no later than November 20, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE